              Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 1 of 12
                                                                           i/ USDCSDNY
                                                                           ti
                                                                           !' DOCUMENT
                                                                           j    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                        ----i,.,,._---f-'~Y-1-:...+--
                                                                                DATE FILED:
--------------------------------------------------------------- X
EBONY MEDIA OPERATIONS, LLC,

                                        Plaintiff,                  ORDER GRANTING
                                                                    DEFENDANTS' MOTION TO
              -against-                                             DISMISS

UNIVISION COMMUNICATIONS INC.,                                      18 Civ. 11434 (AKH)
FUSION MEDIA GROUP, LLC, and GIZMODO
MEDIA GROUP, LLC,

                                        Defendants.
--------------------------------------------------------------- X
          I

ALVIN K. HELLERSTEIN, U.S.D.J.:

                  This case presents an interesting question of trademark law: whether, in the case

of a famous magazine trademark, a competitor-magazine is guilty of infringing or diluting the

famous mark, and other wrongs, by publishing an image that prominently displays the famous

trademark to criticize the conduct of its owners. I hold that the competitor is not violating the

law, and I dismiss the complaint so claiming.

    I.   Background

               a. The Complaint

                  Plaintiff Ebony Media Operations, LLC alleges that The Root, a digital magazine

and online platform (www.theroot.com) operated by Defendants Fusion Media Group, LLC

("FMG"), its parent company, Univision Communications Inc. ("Univision"), and Gizmodo

Media Group, LLC, 1 made unauthorized use of Plaintiffs distinctive EBONY logo-a logo that

has long appeared on the covers of Plaintiffs EBONY Magazine. The following facts are taken




1
    Gizmodo Media Group, LLC is an online media company operated by FMG and Univision.
                                                         1
           Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 2 of 12



from Plaintiffs Complaint, which I must "accept[] as true" for the purpose of this motion.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                EBONY Magazine is a monthly magazine that "provide[s] cultural insights, news,

and African-American perspectives for an African-American audience." Compl., ECF No. 1, at

~   13. The EBONY Logo Mark, registered under U.S. Trademark Registration No. 3,180,225,

appears in the upper-left comer of the cover of each issue and consists of the word EBONY in

bold white font against a red rectangular background. See Compl. Ex. B, ECF No. 1-2. Plaintiff

alleges that it owns the rights to the EBONY Logo Mark, along with the related EBONY Word

Mark (together, the "EBONY Marks"). 2 Compl. i-[~ 10, 12. It further alleges that the EBONY

Marks are distinctive and famous. Id. at~ 15.

                The Root directly competes with EBONY Magazine and ebony.com, id. at~ 16,

including "in the promotion, sale, and distribution of substantially similar goods and services."

Id. at 1 27. On or about November 28, 2018, The Root published an article written by one of its

contributing writers, Lawrence Ross, entitled "Dear Ebony Magazine: FU, Pay Your Writers!"

Id. at ~ 21. The article criticizes EBONY Magazine for its alleged failure to pay contributing

writers in a timely fashion. Id. The article also contains an image of a mock EBONY Magazine

cover (the "Accused Image"), featuring the EBONY Logo Mark, a photograph of EBONY

Magazine owners Michael Gibson and Willard Jackson, and several mock headlines:

     •   "Special Deadbeat Edition: #EbonyStillOwes"
     •   "Cheat your black writers by not paying? Ebony owners Michael Gibson & Willard
         Jackson show us how!"
     •   "Ebony 100 Gala: Let Them Eat Cake! 101 Ways Ebony Doesn't Pay Writers ... But
         Holds Gala Banquet w/ Chris Tucker"


2
 The EBONY Word Mark, registered under U.S. Trademark Registration No. 423,815, is
depicted in black font, without the red rectangular background used by the EBONY Logo Mark.
                                                 2
          Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 3 of 12



    •   "New Ebony Owners: Michael Gibson and Willard Jackson The Slow Play Kings of
        Black Biz"
    •   "December 2018: Thousands in Back Pay"

See Compl. Ex. C, ECF No. 1-3. The article encourages readers to put pressure on EBONY

Magazine's sponsors by posting the Accused Image on social media. Compl.          ,r,r 23-24.
                Plaintiff alleges that Defendants' use of the Accused Image deceived customers

and advertisers, attracting them away from Plaintiffs products and online media platforms and

toward Defendants'. Id. at ,r,r 28-30. It claims trademark infringement, unfair competition,

trademark dilution, and false advertising in violation of the Lanham Act, 15 U.S.C. §§ 1114

(infringement), 1125(a)(l)(A) (unfair competition), 1125(c) (dilution), 1125(a)(l)(B) (false

advertising); and tortious interference, unfair and deceptive business practices, and unfair

competition under New York law. Defendants move to dismiss on the grounds that the

Complaint fails to state a claim under Rule 12(b)(6), and that Plaintiffs state law claims are

barred by the Texas Citizens Participation Act ("TCPA"), Tex. Civ. Pract. & Rem. Code

§ 27.001 et seq.

           b. Standard on a Motion to Dismiss

               In ruling on a motion to dismiss, the court must accept the factual allegations in

the complaint as true and draw all reasonable inferences in favor of the nonmoving party.

Gregory v. Daly, 243 F.3d 687, 691 (2d Cir. 2001), as amended (Apr. 20, 2001). To survive a

motion to dismiss, "a complaint must contain sufficient factual matter, accepted as true, to 'state

a claim to relief that is plausible on its face."' Ashcroft, 556 U.S. at 678 (quoting Bell At!. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id.

                                                                                                        f
                                                                                                            .
                                                  3
          Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 4 of 12



            c. Relevant Statutes

                The relevant trademark infringement provision of the Lanham Act provides:

                Any person who ... use[s] in commerce any reproduction,
                counterfeit, copy, or colorable imitation of a registered mark in
                connection with the sale, offering for sale, distribution, or
                advertising of any goods or services on or in connection with
                which such use is likely to cause confusion, or to cause mistake, or
                to deceive, ... shall be liable in a civil action ....

15 U.S.C. § 1114(1)(a). The unfair competition provision of the Lanham Act similarly provides,

in relevant part:

                Any person who, on or in connection with any goods or
                services, ... uses in commerce any word, term, name, symbol, or
                device, or any combination thereof, or any false designation of
                origin, false or misleading description of fact, or false or
                misleading representation of fact, which ... is likely to cause
                confusion, or to cause mistake, or to deceive as to the affiliation,
                connection, or association of such person with another person, or
                as to the origin, sponsorship, or approval of his or her goods,
                services, or commercial activities by another person, ... shall be
                liable in a civil action ....

15 U.S.C. § 1125(a)(l)(A). The dilution provision of the Lanham Act provides:

                Subject to the principles of equity, the owner of a famous mark
                that is distinctive, ... shall be entitled to an injunction against
                another person who ... commences use of a mark or trade name in
                commerce that is likely to cause dilution by blurring or dilution by
                tamishment of the famous mark, regardless of the presence or
                absence of actual or likely confusion, of competition, or of actual
                economic mJury.

15 U.S.C. § l 125(c)(l). The false advertising provision of the Lanham Act

provides, in relevant part:

                Any person who, on or in connection with any goods or
                services, ... uses in commerce any word, term, name, symbol, or
                device, or any combination thereof, or any false designation of
                origin, false or misleading description of fact, or false or
                misleading representation of fact, which ... in commercial
                advertising or promotion, misrepresents the nature, characteristics,
                qualities, or geographic origin of his or her or another person's

                                                  4
          Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 5 of 12



               goods, services, or commercial activities, ... shall be liable in a
               civil action ....

15 U.S.C. § 1125(a)(l)(B).

 II.   Discussion

               The Lanham Act must be construed narrowly to avoid conflict with First

Amendment values. Rogers v. Grimaldi, 875 F.2d 994, 998 (2d Cir. 1989). "At the same time,

' [t ]rademark protection is not lost simply because the allegedly infringing use is in connection

with a work of artistic expression."' Cliffs Notes, Inc. v. Bantam Doubleday Dell Pub. Grp.,

Inc., 886 F.2d 490,493 (2d Cir. 1989) (quoting Silverman v. CBS Inc., 870 F.2d 40, 49 (2d Cir.),

cert. denied, 492 U.S. 907, 109 S. Ct. 3219 (1989)).

               As the Supreme Court has observed in the copyright context, parody, "[l]ike less

ostensibly humorous forms of criticism, ... can provide social benefit, by shedding light on an

earlier work, and, in the process, creating a new one." Campbell v. Acuff-Rose Music, Inc., 510

U.S. 569,579, 114 S. Ct. 1164 (1994). Accordingly, the First Amendment provides parody a

"broad scope" of protection. Cliffs Notes, 886 F.2d at 493 (quoting Groucho Marx Prod, Inc. v.

Day and Night Co., 689 F.2d 317, 319 n.2 (2d Cir. 1982)); see also Berlin v. E.C. Publications,

Inc., 329 F.2d 541,545 (2d Cir.) ("[P]arody and satire are deserving of substantial freedom-

both as entertainment and as a form of social and literary criticism.") (emphasis removed), cert.

denied, 379 U.S. 822, 85 S. Ct. 46 (1964).

               The Accused Image uses parody to enhance Ross' s article, the primary purpose of

which is to criticize EBONY Magazine. That central fact is fatal to each of Plaintiffs Lanham

Act claims-trademark infringement, unfair competition, dilution, and false advertising. That

Defendants compete with Plaintiff, and allegedly published the article, in part, to harm Plaintiffs




                                                 5
            Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 6 of 12



business, is insufficient to overcome the protection to which Defendants' parodic and critical

expressions are entitled.

             a. Trademark Infringement and Unfair Competition

                 "The infringement analysis under the trademark infringement and unfair

competition provisions of the Lanham Act is the same." Phoenix Entm 't Partners, LLC v. J-V

Successors, Inc., 305 F. Supp. 3d 540, 546 (S.D.N.Y. 2018) (citing Starbucks Corp. v. Wolfe's

Borough Coffee, Inc., 588 F.3d 97, 114 (2d Cir. 2009)). "To prevail on claims under either

provision, 'a plaintiff must show ( 1) that it has a valid mark that is entitled to protection under

the Act, and (2) that use of the defendant's mark infringes, or is likely to infringe, the mark of the

plaintiff,' meaning that use of the mark 'creates a likelihood of confusion.'" Id. (quoting Estee

Lauder Inc. v. The Gap, Inc., 108 F.3d 1503, 1508-09 (2d Cir. 1997)).

                 Where, as here, "an expressive work is alleged to infringe a trademark, it is

appropriate to weigh the public interest in free expression against the public interest in avoiding

consumer confusion." Cliffs Notes, 886 F.2d at 494. The Second Circuit's eight-factor test for

determining the likelihood of confusion, known as the Polaroid test,3 "has its origin in cases of

purely commercial exploitation, which do not raise First Amendment concerns." Cliffs Notes,

886 F.2d at 495 n.3. The Polaroid test therefore "is at best awkward in the context of parody,

which must evoke the original and constitutes artistic expression." Id. In striking the balance

between allowing free expression and avoiding consumer confusion, "somewhat more risk of

confusion is to be tolerated when a trademark holder seeks to enjoin artistic expression such as a

parody." Id. at 495.




3
    See Polaroid Corp. v. Polaroid Elecs. Corp., 287 F.2d 492,495 (2d Cir. 1961).
                                                   6
           Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 7 of 12



               The eight Polaroid factors are:


               (i) the strength of plaintiffs mark; (ii) the similarity of the parties'
               marks; (iii) the proximity of the parties' products in the
               marketplace; (iv) the likelihood that the plaintiff will "bridge the
               gap" between the products; (v) actual consumer confusion between
               the two marks; (vi) the defendant's intent in adopting its mark;
               (vii) the quality of the defendant's product; and (viii) the
               sophistication of the relevant consumer group.

Playtex Prods., Inc. v. Georgia-Pac. Corp., 390 F.3d 158, 162 (2d Cir. 2004) (citing Polaroid

Corp., 287 F.2d at 495. "[A]pplication of the Polaroid test is 'not mechanical, but rather,

focuses on the ultimate question of whether, looking at the products in their totality, consumers

are likely to be confused."' Fischer v. Forrest, 286 F. Supp. 3d 590,612 (S.D.N.Y. 2018)

(quoting Kelly-Brown v. Wirifrey, 717 F.3d 295, 307 (2d Cir. 2013)).

               Defendants argue that their use of the EBONY Marks in the Accused Image

constitutes "nominative fair use." "The doctrine of nominative fair use allows a defendant to use

a plaintiffs trademark to identify the plaintiffs goods so long as there is no likelihood of

confusion about the source of the defendant's product or the mark-holder's sponsorship or

affiliation." Int'/ Info. Sys. Sec. Certification Consortium, Inc. v. Sec. Univ., LLC, 823 F.3d 153,

165 (2d Cir. 2016) (quoting Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 102 (2d Cir. 2010)).

Nominative fair use cases require consideration of three factors in addition to the Polaroid

factors:

               (1) whether the use of the plaintiffs mark is necessary to describe
               both the plaintiffs product or service and the defendant's product
               or service, that is, whether the product or service is not readily
               identifiable without use of the mark; (2) whether the defendant
               uses only so much of the plaintiffs mark as is necessary to identify
               the product or service; and (3) whether the defendant did anything
               that would, in conjunction with the mark, suggest sponsorship or
               endorsement by the plaintiff holder, that is, whether the
               defendant's conduct or language reflects the true or accurate


                                                  7
           Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 8 of 12



                relationship between plaintiffs and defendant's products or
                services.

Id. at 168. However, parody is ill-suited to analysis under the three nominative fair use factors

because the use rarely will be: (1) necessary to describe plaintiffs product or service, since

parody involves distortion and alteration rather than description; (2) limited to what is necessary

for identification, since the purpose of parody is to evoke and mimic the original; or (3) true and

accurate, in a literal sense, about the relationship between the products, since parody often

contains strong elements of sarcasm and irony.

                The Complaint, considered together with its accompanying exhibits, does not

plausibly allege that Defendants' use of the EBONY Marks creates a risk of confusion that

would outweigh the public interest in free expression. As discussed above, the public interest in

free expression of parodic criticism is substantial, and the risk of confusion created by the

Accused Image, assessed using the Polaroid test, is minimal.

                As to the first factor, the Court accepts that the EBONY Marks are strong marks.

"In the usual trademark case, a strong mark is a factor pointing toward a likelihood of confusion.

However, where the plaintiffs mark is being used as part of a jest ... the opposite can be true.

The strength and recognizability of the mark may make it easier for the audience to realize that

the use is a parody and a joke on the qualities embodied in trademarked word or image." Louis

Vuitton Malletier, S.A. v. My Other Bag, Inc., 156 F. Supp. 3d 425,441 (S.D.N.Y.) (quoting

Tommy Hilfiger Licensing, Inc. v. Nature Labs, LLC, 221 F. Supp. 2d 410,415 (S.D.N.Y.

2002)), aff'd, 674 F. App'x 16 (2d Cir. 2016). Accordingly, the first factor does not weigh in

favor of either side.

                The second factor weighs strongly in favor of Defendants. Although Defendants

reproduced the EBONY Logo Mark itself without significant alteration, the context in which


                                                 8
          Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 9 of 12



they presented it immediately removed any semblance of true similarity. Each of the five

headlines on the Accused Image is harshly and unambiguously critical of EBONY Magazine-

sarcastically purporting to preview (non-existent) stories about: the magazine being a

"deadbeat," the magazine's owners "show[ing] us how" to cheat black writers, "100 Ways

Ebony Doesn't Pay Writers," the magazine's owners as "Slow Pay Kings of Black Biz," and

"Thousands in Back Pay" owed by the magazine. It is difficult to imagine any reader

experiencing confusion as to whether or not EBONY Magazine sponsored or endorsed a cover

that portrays it in such a negative light.

                The third, fourth, fifth, and sixth factors also weigh in favor of Defendants. With

respect to proximity, although the two publications generally compete for readership, neither the

online article containing the Accused Image nor the social media posts through which the image

allegedly was distributed compete directly with, or are in any other sense "proximate" to

Plaintiffs products. Likewise, the Complaint does not plead any facts plausibly suggesting that

Plaintiff was or is likely to "bridge the gap" by, for example, providing competing coverage of

its alleged underpayment of its contributing writers. As for actual confusion, for the reasons

discussed above, the Complaint pleads no facts to suggest that discovery would yield evidence of

actual confusion. Finally, although the Complaint pleads bad faith with respect to the accuracy

of Defendants' reporting, it does not plead bad faith with respect to the issue of confusion. In

other words, there is no suggestion that Defendants intended to mislead consumers as to the

source or sponsor of the Accused Image.

                The final two factors, the quality of Defendants' product and the sophistication of

consumers, are neutral.




                                                 9
          Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 10 of 12



                In sum, the substantial public interest in free expression far outweighs any risk of

confusion created by the Accused Image. Plaintiffs trademark infringement and unfair

competition claims under the Lanham Act therefore are dismissed.

             b. Dilution

                Plaintiff alleges that Defendants diluted its brand by tarnishing it, 4 in violation of

15 U.S.C. § 1125(c). Under 15 U.S.C. § 1125(c)(3)(B), however, "[a]ll forms of news reporting

and news commentary" are not actionable as dilution by blurring or dilution by tarnishment.

Likewise, under 15 U.S.C. § l 125(c)(3)(A)(ii), fair use of a mark in connection with "identifying

and parodyin~, criticizing, or commenting upon the famous mark owner or the goods or services

of the famous mark owner" is not actionable as dilution. The Accused Image easily satisfies

both exclusion provisions, and Plaintiffs dilution claim under the Lanham Act therefore is

dismissed.

             c. False Advertising

                "[T]o constitute 'commercial advertising or promotion' under the Lanham Act, a

statement must be: (1) 'commercial speech,' (2) made 'for the purpose of influencing consumers

to buy defendant's goods or services,' and (3) ' ... disseminated sufficiently to the relevant

purchasing public."' Gmurzynska v. Hutton, 355 F.3d 206,210 (2d Cir. 2004) (quoting Fashion

Boutique of Short Hills, Inc. v. Fendi USA, Inc., 314 F.3d 48, 56, 57-58 (2d Cir. 2002)).

                In Boule v. Hutton, the Second Circuit held, with "little hesitation," that

statements made to an art magazine by art gallerists, disparaging the authenticity of works

offered for sale by competitor art collectors, were not commercial speech. 328 F.3d 84, 91



4
 Plaintiffs Opposition Brief also discusses dilution by blurring. See ECF No. 31, at 22.
Because the exclusions discussed below apply to both dilution theories, Plaintiffs dilution claim
fails under either theory.
                                                  10
         Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 11 of 12



  (2003). The Court reasoned that the statements "contribute[d]
                                                                to reporters' discussion of an
  issue of public importance," i.e., fraud in the art market, and "occu
                                                                        r[red] in a forum that has
  traditionally been granted full protection under the First Amen
                                                                  dment." Id.; see also Gordon &
  Breach Sci. Publishers S.A. v. Am. Inst. of Physics, 859 F. Supp.
                                                                    1521, 1541 (S.D.N.Y. 1994)
  (holding that defendants' publication of allegedly false surveys
                                                                   favorably comparing their non-
 profit scientific journals with competitor plaintiffs' commercial
                                                                   scientific journals was not
 actionable commercial speech under the Lanham Act, despite
                                                            the fact that defendants may have
 intended to benefit from publishing the comparison); Croton Watch
                                                                   Co. v. Nat'! Jeweler
 Magazine, Inc., No. 06 Civ. 662 (GBD), 2006 WL 2254818, at
                                                            *10 (S.D.N.Y. Aug. 7, 2006)
 ("The non-commercial nature of a journ alist's article cannot be
                                                                    overcome by plaint iff claiming
 an improper purpose motivated the publisher to run the article
                                                                .").
                The Accused Image is not commercial speech. As discussed above
                                                                               , it is a parody,
 made by a professional writer for inclusion in his article in Defen
                                                                     dants' online magazine; it does
 not mention any of Defen dant's goods or services, much less promo
                                                                    te them; it pertains to an
issue of public importance, i.e., a leading maga zine's treatment
                                                                  of its contributing writers; and,
although it may implicitly invite comparison between how Plaint
                                                                iff and Defendants treat their
writers, the central message of the Accused Image, and the article
                                                                   in which it appears, is simply
that Plaintiff should pay its writers in a timely fashion.

            d. State Law Claims

               Plain tiffs state law claims are dismissed for the same reasons.
                                                                                See Kregos v.
Assoc iated Press, 795 F. Supp. 1325, 1336 (S.D.N.Y. 1992) ("[T]h
                                                                  e standards for [15 U.S.C.
§ 1125(a)] claims under the Lanham Act and unfair competition
                                                              claims under New York law are
virtually the same."); Charles Atlas, Ltd. v. DC Comics, Inc.,
                                                               112 F. Supp. 2d 330, 341



                                                  11
         Case 1:18-cv-11434-AKH Document 36 Filed 06/03/19 Page 12 of 12



 (S.D.N. Y. 2000) (finding risk of confusion "cle
                                                  arly outweighed   by the public interest in parodic
 expression" and dismissing state law tradema
                                              rk dilution and unfair competition    claims "because
 they are based on the same permissible cond
                                               uct"); Yankee Pub. Inc. v. News Am. Pub. Inc.,
                                                                                              809
 F. Supp. 267 ,282 (S.D.N.Y. 1992) (finding
                                            that the "sam e First Amendment cons     iderations that
 limit a cause of action under the Lanham Act
                                              apply also to a cause of action under New York
law"). Accordingly, I do not consider Defendan
                                               ts' arguments that the state law claims are barr
                                                                                                ed
by the TCPA.

III.     Conclusion

               For the reasons discussed above, Defendants'
                                                            motion to dismiss is granted. The
oral argument scheduled for June 12, 2019 is
                                             canceled. The Clerk shall terminate the open
motions (ECF Nos. 20, 21), enter judgment for
                                              Defendants, and mark the      case closed.
              SO ORDERED.

Dated:        New York, New York
              Jun ?,2 019                   ~7:~     United States District Judge




                                               12
